IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-20407
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RUFINO CERDA-ESQUIVEL,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-848-ALL
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rufino Cerda-Esquivel was convicted after a guilty plea to

illegal reentry into the United States after deportation, in

violation of 8 U.S.C. § 1326, and was sentenced to 24 months’

imprisonment.   He argues that his prior felony conviction for

possession of cocaine did not merit the district court’s

eight-level adjustment as provided in § 2L1.2(b)(1)(C) for an

aggravated felony.   Cerda’s arguments regarding the definitions

of “drug trafficking offense” and “aggravated felony” for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20407
                                -2-

purposes of the sentencing guidelines were recently rejected

by this court in United States v. Caicedo-Cuero, 312 F.3d 697,

706-707 (5th Cir. 2002).

     Cerda also argues that drug possession is not an aggravated

felony under 8 U.S.C. §§ 1101(a)(43)(B) and 1326(b)(2), but he

concedes that his argument is foreclosed by our precedent in

United States v. Rivera, 265 F.3d 310 (5th Cir. 2001), cert.

denied, 534 U.S. 1146 (2002), and United States v. Hinojosa-

Lopez, 130 F.3d 691 (5th Cir. 1997), and he raises the issue

only to preserve it for possible Supreme Court review.

     Based on the foregoing, the district court did not err in

assessing an eight-level adjustment.

     AFFIRMED.